BENEDICT, District Judge.
These are actions to recover of the steamship Benefactor the sum of $145.113.00 for the loss of the schooner Susan Wright and her cargo, lost in a collision which occurred between these two vessels on the 26th of February, 1875. The place of the collision was off Squam beach, about two miles off shore. The time of the collision was about ten o’clock in the morning. The weather was fine and clear. There were no vessels near to interfere with the navigation. The steamer was bound outward from New York, running some ten knots an hour, and the schooner was bound to New York, running eight knots, close-hauled upon the wind, which was west to west-north-west Each vessel was seen by the other at the distance of some miles, and there was nothing to prevent their passing each other in safety. They came together without slackening their speed — and the schooner sank almost immediately with her valuable cargo.
On the part of the steamer, it is charged that the steamer saw the schooner, approaching her course and ported her helm to pass inshore of her; that the schooner then also ported and the vessels upon these courses would have passed each other in safety, but that, as the vessels neared each other, the schooner suddenly luffed across the bows of the steamer, whereupon the steamer bore away at once, let go her spanker and stopped her engine, but had not time to avoid the schooner.
Upon the evidence there is great room to doubt whether an effort was made to luff the schooner, as is charged by the steamer. If such an effort was made, it was at the last moment, and when little or no change in the course of the schooner could have been effected, and it was in extremis.
The fault causing the collision was the fault of the steamer in attempting to pass ahead of the schooner and so dose to her. When the vessels neared each other, the course of the steamer, as the pilot on the schooner, who is called as a witness by the steamer, judges, would have carried her from 30 to 40 feet dear of the schooner. There was no necessity for thus “shaving” the schooner, and it was highly improper so to do. The steamer having chosen such a dangerous course, it matters not whether she misjudged her ability by forty feet and so ran into the schooner, or whether the schooner, by reason of a similar misjudgment, was led to suppose that the steamer could not clear her, and, at the last moment, luffed.
A steamer has no right under circumstances like these needlessly to place herself in such close proximity to a sailing vessel that the error of a moment will bring destruction. There must be a decree for the libel-lants, with an order of reference to ascertain the amount of the loss.